Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page1 1ofof1528




                                                               EXHIBIT A
                                                             to Deft's Motion for
                                                             Summary Judgment
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page2 2ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page3 3ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page4 4ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page5 5ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page6 6ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page7 7ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page8 8ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page9 9ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page1010ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page1111ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page1212ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page1313ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page1414ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADC Document
                          Document52-3 Filed09/05/19
                                   1 Filed   09/17/20 Page
                                                       Page1515ofof1528
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-1 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page16 of228
                                                           1 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-1 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page17 of228
                                                           2 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-2 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page18 of228
                                                           1 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-2 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page19 of228
                                                           2 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-3 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page20 of228
                                                           1 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-3 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page21 of228
                                                           2 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-4 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page22 of728
                                                           1 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-4 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page23 of728
                                                           2 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-4 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page24 of728
                                                           3 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-4 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page25 of728
                                                           4 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-4 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page26 of728
                                                           5 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-4 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page27 of728
                                                           6 of
Case
 Case1:19-cv-02565-ADC
       1:19-cv-02565-ADCDocument
                         Document52-3
                                   1-4 Filed
                                       Filed09/17/20
                                             09/05/19 Page
                                                      Page28 of728
                                                           7 of
